Van Dusen, J.,
dissenting.—The expressions “heirs or next of kin or the persons thereunto entitled under the intestate laws” are equivalent to one another and refer to the intestate laws alone for ascertainment of persons and shares. The class is general, embracing all blood relatives. The intestate laws arrange these persons in the order in which a testator would naturally arrange them; and the statute assumes, I think correctly, that the application of these laws as of the date of the end of the life estate will best carry out the intention of the testator.
This does not remain true when we are dealing with a limited class under the intestate laws. When the testator gives to a limited class he is thinking *423of the circumstances ás they exist at or about the time of his death. These circumstances may have changed materially at the end of the life estate, and a distribution among the class as it then exists may depart very far from what the testator would wish. For example, suppose there was a gift to children or brothers and sisters. The children of any of them who might die during the life estate would be excluded. It is otherwise where we are applying the intestate laws generally, for there representation steps in and carries out what would be the testator’s natural wish. It does not seem to me that any phrase is similar to those used in the statute except one which embraces all persons who may be entitled under the intestate laws.
I would dismiss the exceptions.
Lamorelle, P. J., did not sit.